— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 24, 2009 (People v Sampson, 67 AD3d 1031 [2009]), affirming a judgment of the Supreme Court, Queens County, rendered December 5, 2006.
Ordered that the application is denied.
*860The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Covello and Balkin, JJ., concur.